FILED
                     UNITED STATES COURT OF APPEALS                            APR 19 2012

                                                                           MOLLY C. DWYER, CLERK
                             FOR THE NINTH CIRCUIT                          U .S. C O U R T OF APPE ALS




UNITED STATES OF AMERICA,                          No. 08-30442

              Plaintiff - Appellee,                D.C. No. 2:08-cr-00016-WFN
                                                   Eastern District of Washington,
  v.                                               Spokane

BRIAN K. YOUNG,
                                                   ORDER
              Defendant - Appellant.



Before:      LEAVY, PAEZ, and BEA, Circuit Judges.

       In light of the Supreme Court’s decision in Reynolds v. United States, 132 S.

Ct. 975 (2012), and its denial of the petition for writ of certiorari from this court’s

decision in United States v. Valverde, 628 F.3d 1159 (9th Cir. 2010), Brian K.

Young’s motion to dismiss the indictment, filed January 4, 2011, is granted. This

matter is remanded to the district court with directions to dismiss the indictment

against Young.

       REVERSED and REMANDED.
2   08-30442